Citation Nr: 9921806	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-21 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for arteriosclerosis, 
to include hypertension, due to exposure to ionizing 
radiation, or on a direct basis.

2.  Entitlement to service connection for irritable bowel 
syndrome due to exposure to ionizing radiation, or on a 
direct basis.

3.  Entitlement to service connection for arthritis of the 
right hip.

4.  Entitlement to service connection for arthritis of the 
lumbar spine.

5.  Entitlement to service connection for arthritis of the 
left sacroiliac joint.

6.  Entitlement to service connection for arthritis of the 
cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from January 1952 to 
November 1955 and from January 1956 to January 1960.

This appeal is from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Providence, Rhode Island, 
Regional Office (RO).  The appellant testified before the 
deciding member of the Board in September 1998.  The Board 
member granted in part and denied in part the appellant's 
December 1998 motion to amend the hearing transcript.  
38 C.F.R. § 20.716 (1998).

The RO listed service connection for lumbar and sacroiliac 
arthritis as a single issue.  The Board has stated them as 
separate issues.

VA denied service connection for lumbar spine and neck 
conditions in June 1960.  There is no record in the claims 
folder that VA notified the appellant of those denials.  The 
time to disagree with a disallowance runs from the date of 
notice of the decision.  38 C.F.R. § 20.302(a) (1998).  A 
disallowance cannot become final without notice of the 
decision to the claimant.  Hauck v. Brown, 6 Vet. App. 518, 
519 (1994).  The RO noted the lack of notice of the prior 
disallowances and adjudicated the current claims de novo.  
The Board will do the same.


FINDINGS OF FACT

1.  There is no competent scientific or medical evidence that 
arteriosclerosis or hypertension is a radiogenic disease, or 
of incurrence or aggravation in service of either, or of 
development of either to a degree of ten percent within a 
year of discharge from service, and the claim of entitlement 
to service connection is not plausible.

2.  The appellant does not have irritable bowel syndrome, and 
the claim is not plausible.

3.  There is no evidence of incurrence of arthritis of the 
right hip in service or of its development to a degree of ten 
percent disabling within a year of service, and the claim is 
not plausible.

4.  There is no evidence of incurrence or aggravation in 
service of arthritis of the lumbar spine, or of a nexus 
between the currently diagnosed lumbar arthritis and the 
continuity of symptomatology with a lumbar spine condition 
noted in service, or of development of lumbar spine arthritis 
disabling to a degree of ten percent within a year of 
discharge from service, and the claim is not plausible.

5.  There is no evidence of incurrence or aggravation of 
arthritis of the left sacroiliac joint in service, or of 
development of arthritis of the left sacroiliac joint 
disabling to a degree of ten percent within a year of 
discharge from service, and the claim is not plausible.

6.  There is no evidence of incurrence or aggravation in 
service of arthritis of the cervical spine, or of continuity 
of symptomatology with a cervical condition noted in service, 
and the claim is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arteriosclerosis, to include hypertension, claimed as due to 
exposure to ionizing radiation or on a direct basis, is not 
well grounded, and there is no duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
irritable bowel syndrome, claimed as due to exposure to 
ionizing radiation or on a direct basis, is not well 
grounded, and there is no duty to assist in the development 
of the claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
arthritis of the right hip is not well grounded, and there is 
no duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
arthritis of the lumbar spine is not well grounded, and there 
is no duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
arthritis of the left sacroiliac joint is not well grounded, 
and there is no duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim of entitlement to service connection for 
arthritis of the cervical spine is not well grounded, and 
there is no duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA received medical records from both of the appellant's 
periods of service in June 1960.  An enlistment physical 
examination of January 1952 was essentially negative.  A 
physical examination of later in January 1952 noted as 
significant history an injury to the face with several 
minutes loss of consciousness at age 15.  There were no 
sequelae.  An October 1955 separation examination was 
essentially negative.

A January1956 enlistment examination was negative.  In March 
1956 the appellant was seen for complaints of multiple 
symptoms including abdominal discomfort.  Examination was 
negative.  The diagnosis was common cold.

In April 1956 the appellant complained of trouble with his 
back for some time.  He complained of now having trouble 
standing after sitting.  On admission to the orthopedic 
surgery service at Murphy Army Hospital for observation to 
rule out herniated nucleus pulposus, he reported spontaneous 
onset of severe back pain with questionable minimal radiation 
to the right lower extremity.  Physical examination was 
essentially negative except for paravertebral muscle spasm.  
X-ray study of the lumbar spine showed minimal straightening 
of the normal lumbar lordosis due to muscle spasm.  There was 
a spina bifida occulta of S-1.  There was a small, ununited 
fragment of bone in the antero-superior aspect of L-4, 
thought probably due to an old epiphysitis.  Supplemental 
history obtained from the appellant revealed that he 
sustained a fall from a height at age 14 and sustained a back 
injury at that time.  It was felt, therefore, that the small, 
ununited fragment of bone in the antero-superior aspect of L-
4 was probably the result of a chip fracture sustained at 
that time.  While hospitalized, the appellant was treated 
with bed rest and bed board and made an uneventful recovery.  
The diagnosis was strain, mild, ligaments of lumbar spine, 
cause undetermined.  He was discharged to duty improved and 
without any change of physical profile.

A February 1957 dental record shows traumatic injury and 
extraction of top, front teeth numbers 11, 12, and 13.  The 
injury is not described, and no other medical records record 
the injury.

In December 1957, the appellant complained of pain around the 
anus, which the examiner noted looked like fungus.  He was 
referred to surgery.  No relevant hospital or surgical 
reports are of record.  An October 1958 report of physical 
examination for fitness for a particular specialty, which was 
essentially negative, noted history of a hemorrhoidectomy in 
December 1957 without complications or sequelae.  The report 
also noted history of five days admission to Murphy Army 
Hospital in 1956 for a chip fracture in the back without 
complications or sequelae.

In March 1959 the appellant complained of acute onset of 
sharp pain in the right anterior and posterior thorax 
involving the right shoulder radiating to the elbow on the 
medial aspect, which occurred while shaving.  On examination, 
tenderness was localized to the right scapula.  There was 
minimal limitation of motion.  The diagnosis was cervical 
radiculitis.

A discharge physical examination of November 1959 was 
essentially negative.  The examiner noted history of 
hemorrhoidectomy and chip fracture of the back as in the 
October 1958 examination report.  A December 1959 treatment 
record noted the discharge examination was essentially 
negative.  There was a question in December 1959 of anal 
fissure with complaints of local tenderness, but inspection 
with a probe revealed no fistula or pilonidal sinus.  Blood 
pressure was 132/82.  The diastolic blood pressure readings 
in the service medical records were all less than 90.

The appellant applied for VA disability compensation in 
February 1960 for back and neck conditions, which he reported 
began in 1952, and hemorrhoids, onset 1957.  On VA 
examination in April 1960, he complained of a painful back.  
X-ray study of the cervical spine was negative for bone or 
joint abnormality.  The lumbar x-ray showed shallow concave 
defects on the anterior aspects of the upper disc surfaces of 
L-1, 2 and 3, representing congenital Schmorl's node defects.  
There was a small triangular-shaped osseous density at the 
anterosuperior aspect of L-4, representing the so-called 
"limbus vertebra," a congenital variation of development.  
There was also spina bifida defect of S-1.  The sacroiliac 
joints were normal.  The examiner stated that no evidence of 
any fracture or dislocation was noted.  Upon anal and rectal 
examination with scope to 22 cm, the diagnosis was moderate 
congested internal hemorrhoids, chronic anusitis, anal 
fibrosis, and papillitis cryptitis.  Upon examination and 
review of the x-ray studies, the musculoskeletal diagnoses 
were normal cervical spine and congenital anomalies of the 
lumbar spine.

A June 1960 rating decision granted service connection for 
internal hemorrhoids, chronic anusitis, anal fibrosis, 
"etc.," and denied service connection for congenital 
developmental abnormalities of the lumbar spine and a neck 
condition.  There is no copy or other indication of record 
that the RO notified the appellant of the denials.

On VA examination of March 1968, the appellant remarked that 
his bowels were regular.  Sigmoidoscopy to 17 cm was 
negative.  There was no gastrointestinal (GI) diagnosis.

The first of two VA hospitalization for dermatological 
reasons in January 1978 listed hypertension as a diagnosis, 
with a current blood pressure of 148/84.  The second 
hospitalization showed history of hypertensive crisis in 
January 1977 as a diagnosis, with a current blood pressure of 
140/75.  Cardiac examination was within normal limits.

In a statement of June 1979, the appellant reported that he 
participated in nuclear testing operations Hardtack II and 
Plumbbob as a test helicopter refueler.  He reported an 
incident in which doctors were upset about a high radiation 
exposure count, which they said was alright when it was 
rechecked.  He stated he was within five to 20 miles of each 
atmospheric nuclear test shot.

A medical record dated January 1980 shows that the appellant 
complained of numbness of the left shoulder and pain 
radiating to the left upper extremity.  On examination, there 
was no limitation of neck motion.  X-rays were normal.

In August 1980, the National Personnel Records Center (NPRC), 
the official repository for service records, responded 
negatively to a VA request for the appellant's form DD 1141, 
a military report of radiation exposure dosimetry.  NPRC 
reported that all of the appellant's records in their 
custody, if any, were lost in a fire in July 1973.

In a statement of November 1980, the appellant stated that 
while a participant in nuclear testing, he received a 300 
Roentgen dose of radiation on at least one occasion.

VA outpatient records of March 1981 show the appellant 
complained of left upper extremity neurological symptoms.  
Blood pressure was 160/80 with a leg cuff, and 158/100 with a 
regular cuff on the forearm.  Neck movements were all within 
normal limits.  The diagnosis was question of cervical spine 
disease.  X-rays were ordered.  A follow-up note said studies 
revealed cervical spondylosis.  Outpatient treatment records 
of April 1981 show the appellant was seen for complaints of 
two years of cervical pain radiating to the upper 
extremities, left greater than right.  Pain radiated down the 
radial aspect of his arm and fingers.  There was mild 
decreased sensation to pin prick in the C-5, 6, 7 
distribution.  Physical therapy intake records noted probable 
cervical spondylosis with foraminal narrowing at C-5, 6, and 
7.

In VA hearing testimony in August 1981, the appellant stated 
the VA had found a pinched nerve in his left shoulder and 
arthritis in his neck.  He reported having traction three 
days a week for three months.  He also reported he was under 
the care of Massachusetts General Hospital for high blood 
pressure.  He reported he had collapsed the year before with 
blood pressure of 240/180.  He said he quit treatment when 
his employer would not pay for treatment.

On VA orthopedic examination in February 1982, there was full 
range of motion of the cervical spine, and deep tendon 
reflexes were decreased, with sensory deficits in the left 
upper extremity.  The impression was neuroradiculitis of the 
cervical spine manifested by numbness of the left distal 
index finger and thumb and posterior aspect of the upper arm.  
The examiner commented there was undoubtedly some disc 
disease or other neurological effect of the left upper 
extremity or neck.  He noted the appellant was a fuel handler 
for a long time and that lead poisoning should be considered.  
He recommended a neurological examination.

On VA neurological examination in March 1982, the examiner 
noted a history of pins and needles sensation in the left 
upper extremity for four years.  The neurological examination 
was negative.  He recommended electromyographic (EMG) study 
to determine whether the current subjective symptoms 
originated in the brachial plexus or at the cervical 
radicular level.  A May 1982 EMG of the left upper extremity 
was normal.  The impression was normal study of the left 
upper extremity, without sign of brachial plexus or root 
injury.

A March 1982 statement from the United States Air Force 
(USAF) Occupational and Environmental Health Laboratory 
(laboratory), Brooks Air Force Base (AFB), reported that film 
dosimetry records of Reynolds Electrical and Engineering 
Company (REECo) listed the appellant with a recorded 
radiation dose for 1958 of 0.050 Rems for operation Hardtack 
II, and of 0.000 for 1959.  There was no record with REECo 
for operation Plumbbob in 1957.  The statement further 
reported there were no atmospheric or underground tests in 
1959, but many personnel wore badges, and the appellant may 
have had to enter the area that had previously been 
radioactive.  Reference to the Master Radiation History 
Repository at Brooks AFB confirmed the 0.050 Rem dose in 
1958.  Of the six personnel the veteran reported as being 
with him, none were listed with a recorded radiation dose.

A synopsis of the appellant's participation in nuclear 
weapons testing stated he was assigned to the 4935th Air Base 
Squadron, Indian Springs AFB, Nevada, from August 10, 1957, 
to January 30, 1960 as a Petroleum Supply Specialist.  As 
such, he may have been involved in ground refueling of 
aircraft participating in the tests.  The laboratory reported 
that all personnel assigned to the 4935th are considered 
participants in the atmospheric tests at the NTS (Nevada Test 
Site).  Indian Springs AFB is 24 miles southeast of the NTS, 
and personnel there were not considered subject to any 
fallout hazard.  The laboratory described the decontamination 
and servicing procedures for test aircraft.  No records 
showed refueling operations at the NTS.  Helicopters were not 
routinely subjected to environments with high radioactivity, 
but if they were, they would have undergone the same 
decontamination procedures as described above.  Only 
specially trained pilots in specially equipped aircraft 
performed flights through nuclear clouds.  A petroleum supply 
specialist would not have been assigned to such airborne 
duties.  There was no indication the appellant was on flying 
status.

In February 1986 correspondence with VA, the Defense Nuclear 
Agency (DNA) informed VA that the list of the appellant's 
ailments provided by VA did not include identification of 
radiogenic diseases and requested further information, which 
was provided in April 1986.

A March 1989 Falmouth Hospital report of 
esophagogastroduodenoscopy (EGD) was normal.  The report 
noted a history of significant radiation exposure.  The 
appellant reported that he felt lymphadenitis and resection 
of both axillae were related to the radiation exposure.

On VA hospitalization in August 1993, the appellant underwent 
left carotid endarterectomy.  The diagnosis was tight 
occlusion of the left internal carotic artery with resulting 
transient ischemic attacks.

In a November 1993 statement, the appellant related treatment 
for skin problems that began after his participation in 
atmospheric nuclear testing.  He said he was asked for his 
dosimeter, doctors inspected his whole body and asked for his 
uniform for further testing.  He said a medic told him that 
his dosimeter had shown a 300 Rem exposure.

A November 1994 Falmouth Hospital report of post-
endarterectomy follow-up showed calcified plaque formation in 
the right carotid artery without significant stenosis and a 
normal left carotid artery

In February 1996, the RO denied entitlement to service 
connection for arteriosclerosis, to include hypertension; 
irritable bowel syndrome; arthritis of the right hip; 
arthritis of the lumbar spine; arthritis of the left 
sacroiliac joint; and arthritis of the cervical spine.

In a March 1996 notice of disagreement with the February1996 
rating decision, the appellant reported he had fallen at 
Connally AFB, sustaining chip fracture of L-5/S-1, facial 
damage, and neck damage.  He averred that he filed for VA 
benefits within months of separation from service and had 
never received notice of the decision.  He asserted he had 
surgery at Nellis AFB for bowel irritation and that radiation 
had caused circulatory problems.  He reported that statements 
by the late Dr. Powers, an intended witness on his behalf, 
were available to him.  In May 1996, VA requested the 
appellant to provide the dates of treatment at Connally and 
Nellis base hospitals to enable VA to look for them.  A May 
1996 response from the appellant stated his fall from a tower 
at Connally AFB in July or August 1952 was witnessed by T. 
Richardson, and he was treated for face, teeth, neck, and 
spine fractures.  He further asserted the records VA had from 
Nellis AFB are incomplete, as they did not show his surgery 
for irritable bowel syndrome in September or October 1957.

The appellant submitted a large batch of VA and private 
medical records from the period June 1964 to July 1993.  A 
January 1978 VA record was negative for gastrointestinal 
findings.  A March 1981 VA x-ray report showed degenerative 
changes of the C-5, 6, and 7 vertebrae with narrowing of the 
C6-7 intervertebral disc consistent with minimal cervical 
spondylosis.  An October 1981 VA x-ray report showed moderate 
anterior spondylosis at L3-4 and at L4-5, a question of a 
healed fracture of the anterior of L-4, and posterior 
spondylosis of L5-S1.  The left hip showed a questionable 
trochanteric bursitis on the left side.  The appellant had 
negative echocardiogram and Doppler studies with negative 
evidence of decreased arterial flow to either leg at the 
Lahey Clinic in December 1982.  A November 1983 Lahey Clinic 
report noted recent onset of atypical chest discomfort.  Left 
cardiac catheterization was normal with finding of no 
coronary artery disease with provocative testing and a 
diagnosis of atypical chest pain.  The diagnoses were 
atypical chest pain - normal cardiac catheterization without 
evidence of significant coronary artery disease, and 
hypertension.  December 1985 Lahey Clinic records show the 
appellant ruptured disks L4-5 in July 1984, shown in a 
February 1985 clinical note to be from a work injury the 
previous summer.  A December 1987 problem list from the Lahey 
Clinic included radiation exposure.

The appellant was admitted to a VA medical center in August 
1988 for a cardiac catheterization that he elected not to do.  
The diagnosis was arteriosclerotic heart disease with angina 
pectoris.  The appellant was seen in a VA facility in 
December 1988 for unstable angina.

A May 1989 Falmouth Hospital report of colonoscopy to the 
cecum for complaints of unexplained anemia noted the 
appellant had had an extensive work-up for chest pain, and, 
because of radiation exposure, GI malignancy, but nothing of 
note had been found.  The colonoscopy found occasional 
diverticulosis, enlarged internal papilla, and no bleeding.

May 1991 VA outpatient records show a complaint of continuous 
low back pain for three weeks.  A VA lumbar spine x-ray study 
of May 1991 found osteophytes, especially at the L-4 level, 
without other definite abnormalities.  An abdominal x-ray 
report of the same date showed mild degenerative changes in 
the region of the right hip and some sclerosis of the mid 
portion of the left sacroiliac joint.

When hospitalized at a VA medical center in June 1993 with 
suspected cerebral ischemia, the appellant gave a history of 
significant radiation exposure from watching bomb tests and 
collecting soil samples after the tests.  In July 1993, a 
carotid angiogram revealed greater than 99 percent stenosis 
of the left internal carotid artery.  Carotid endarterectomy 
followed in August 1993.

The appellant testified at a hearing in September 1998 before 
the member of the Board deciding his appeal.  He submitted 
documents for inclusion in the record on appeal.  A 
November1984 statement from the Army informed the appellant 
the Army could not provide him with dosimetry records because 
his records burned in the July 1973 NPRC fire.  A December 
1984 Air Force memorandum to the concerned Air Force activity 
apparently concerned a request by the appellant to amend his 
military records to show a 300 Rem radiation exposure in the 
absence of confirming records.  The memorandum noted that the 
appellant had been informed on numerous occasions that his 
recorded radiation exposures were one of 0.050 Rem and one of 
0.010 Rem, and that the evidence of record showed that none 
of several diagnoses comprising acne, hemorrhoid, 
hidradenitis, and cervical osteoarthritis are caused by 
radiation exposure.  A March 1985 letter from the Air Force 
to the appellant informed him of the Air Force finding of no 
material error in his military records and denied his 
application for review.  In January 1996, the NPRC informed a 
U.S. Representative of the July 1973 fire.  NPRC stated it 
did not now have the appellant's service personnel records, 
which would have been in the area most damaged in the 1973 
fire.  The appellant's representative asserted that the Board 
should consider the claims at issue on appeal on direct and 
on aggravation bases under 38 C.F.R. §§ 3.303, 3.304, and 
3.306.

In his testimony, the appellant stressed the acute exposure 
to 300 Rems of radiation on at least one occasion.  He 
disputed the accuracy of the official dose records.  He 
stated he had significant problems with his back and neck in 
service and was diagnosed with herniated disc and cervical 
radiculitis with pain radiating to the right shoulder and 
elbow.  He stated that he fell from a six-foot wall he was 
walking on at age 14, losing two teeth, but his back and neck 
were not involved.  He reported that he dove 14 feet onto his 
head at a swimming pool at Connally AFB in 1953, damaging his 
neck and cervical spine, and that he was told he had a chip 
fracture of L5.  He said he was knocked unconscious and 
afterwards treated a the base medical center for his teeth, 
neck, and back, but he did not stay over night.  He was told 
later of the chip fracture.  He said the diving incident was 
his first back injury.  On one occasion, while fueling a 
plane in 1956, his back and legs became paralyzed while 
pulling a fuel hose, and he was taken by ambulance to Murphy 
Army Hospital, where he spent five or six days in traction.  
He stated he had no other injuries in service.

Regarding arthritis of his right hip, he denied injuring the 
hip in service.  He said it had always been uncomfortable 
pulling heavy hoses and nozzles for fueling airplanes, which 
he did for eight years in service.

The appellant denied obtaining medical treatment for any of 
his claimed disabilities immediately after service, stating 
he treated himself.  He said he saw a regular doctor about 
once a month but he did not see anyone for his back or neck.  
He said Dr. Harold Goodman treated him for a bulging disc 
about 1989.  He said that doing heavy lifting and pulling a 
refueler right after service, he had occasional sharp pain in 
his back and he would lose control.  He said his employment 
physical for a job after service showed he had good blood 
pressure and was a strong man, but it was a superficial 
examination of his back.  He reported an incident of being 
unable to move at work, lying on the floor, and then being 
taken to an orthopedic surgeon who did manipulations.

Regarding irritable bowel syndrome, he stated he believed a 
relationship exists between the claimed irritable bowel 
syndrome and his service-connected hemorrhoids.  He said he 
used to return from the nuclear test area with his anal area 
itching.  He said he had surgery at Nellis AFB, and they did 
not say it was for hemorrhoids.  He was never clear what the 
surgery was for, but he knows it was not for hemorrhoids.  He 
said the irritable bowel syndrome was absolutely due to 
radiation.  He denied that any doctor had expressed the 
opinion that irritable bowel syndrome or arteriosclerosis 
with hypertension was caused by radiation exposure.  He said 
he treated his bowel syndrome himself, and he had no 
diagnosis of irritable bowel syndrome that he knew of.

The appellant described his work as a helicopter refueler, 
and the use of the helicopters for collecting soil samples 
from the nuclear test sites.  He described his daily travel 
between Indian Springs and the test site base.  He reiterated 
the incident of being asked for his clothes and told he had 
had a 300 Rem radiation exposure.  He said he knew he was 
exposed to high doses of radiation, because he was 20 miles 
from the blasts, and with his back to them, the wind was like 
a typhoon and the light so bright that he could see his 
fingers over his eyes through his closed eyelids.  He 
expressed his belief that most of his problems are radiation 
related, however he clarified that his orthopedic claims were 
not based on radiation exposure.

He said he fell at age 14, losing two front teeth.  He had no 
x-rays then, but saw an old country doctor and had no 
hospitalization; he felt sure no records would now exist.  He 
said nothing precipitated the incident in service of 
experiencing paralysis while on the wing of an aircraft.  He 
said the injury was in the summer of 1956.  He reported that 
after service he saw an orthopedic surgeon who did 
manipulations.  When told of the benefit to his claim of 
obtaining those treatment records, the appellant responded 
that the facility had been out of business for 10 years.

Regarding atherosclerosis with hypertension, the appellant 
stated he never brought it up with doctors; he read of the 
association with radiation in a VA paper.  The appellant 
stated his disbelief of his official dose estimates.  He 
believed records exist showing higher doses that are being 
kept from him.  He stated that the late Dr. Donnell Boardman, 
member of Physicians for Social Responsibility, had informed 
him that one received 16 Rems just from a television, and all 
radiation is retentive.

In January 1999, the Board received the appellant's motion 
for amendment of the transcript of his hearing.  The ruling 
of the deciding Board member is of record.  Typographical and 
non-substantive changes to the appellant's testimony were 
permitted.  Changes that amounted to substantive changes and 
additions in the testimony or changes to the questions posed 
by the representative or Board member were not permitted.


II.  Analysis

In submitting proposed substantive changes to his hearing 
testimony, the appellant submitted what amounted to 
additional evidence.  The time for submission of additional 
evidence for consideration in this case ran for 90 days 
beginning July 17, 1998, the date of the letter notifying the 
appellant the RO had transferred the records to the Board.  
See 38 C.F.R. § 20.1304(a) (1998).  The appellant's proposed 
additional statements, received in January 1999, were not 
timely, and the Board has not considered these substantive 
changes to sworn hearing testimony.

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).  

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record.  His testimony about the findings and 
opinions of deceased or otherwise unavailable medical 
practitioners cannot trigger a duty to inform him to provide 
evidence from such persons.  Cf. Robinette v. Brown, 8 Vet. 
App. 69 (1995) (testimony that currently treating physician 
expressed pertinent medical opinion triggered duty under 
section 5103(a) to inform appellant to submit evidence from 
named physician).  The statement in his March 1996 notice of 
disagreement that statements by the late Dr. Powers were 
available to him was too vague to constitute notice of 
evidence or to conclude his application for benefits was 
incomplete.  The appellant said nothing about what the 
purported statements might have contained, or to which of 
several issues, including several not now on appeal, they may 
have pertained.  Such a vague comment does not trigger a duty 
to inform him to produce the statements.

The appellant has also asserted that records that exist have 
not been provided in response to his many requests of 
multiple government agencies, or that such records were 
destroyed in the July 1973 fire at the NPRC.  Regarding the 
alleged withholding of government records, the appellant's 
assertion of their importance to his claim moots the point of 
giving notice of the necessity of submitting certain 
evidence.  Incidentally, VA and a United States Congressman 
have sought the purported records to no avail.  While the 
Board understands the appellant's frustration in being unable 
obtain records he is firmly convinced exist, there is no cure 
for the inability to produce documents that the nominal 
custodian of the records reports do not exist.  The 
application for disability compensation is complete, and VA 
has no duty to inform him of the necessity to submit any 
evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

Evidence that a lay person noted a condition in service is 
sufficient for that purpose, if the condition is within the 
competency of lay persons to observe, otherwise, the evidence 
of noting during service must be that the condition was noted 
by a competent medical professional.  Id.

A.  Radiation claims

Before any adjudication of a claim based on exposure to 
ionizing radiation, certain factual development is required 
if it is established the claimant has a radiogenic disease.  
38 C.F.R. § 3.311 (1998).  "Radiogenic disease" means a 
disease that may be induced by ionizing radiation, including 
the enumerated list of diseases.  § 3.311(b)(2).  VA will 
consider under the provisions of § 3.311 a claim based on a 
disease other than one of those listed in the regulation, 
"provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease."  § 3.311(b)(4).

The appellant has not submitted competent scientific or 
medical evidence that arteriosclerosis, hypertension, or 
irritable bowel syndrome are radiogenic diseases.  The Board 
acknowledges the sincerity and strength of his belief that 
his claimed disorders are caused by radiation exposure, but 
his opinion is a lay opinion that does not satisfy the 
requirement necessary to trigger development or consideration 
under section 3.311.

The appellant has claimed that exposure to ionizing radiation 
in service caused arteriosclerosis with hypertension and 
irritable bowel syndrome.  Alternatively, he has argued that 
VA must consider service connection on a direct basis, 
including whether a pre-existing disease was aggravated in 
service.  Certain diseases are enumerated as presumed service 
connected if occurring in a "radiation-exposed" veteran.  
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.309(d) (1998).  The appellant does not claim to have any 
of the listed diseases, and the statutory presumption cannot 
serve to satisfy the incurred-in-service element of a well-
grounded claim.

Even though the appellant does not have a presumptive 
disease, he may establish direct service connection based on 
radiation exposure if he meets the very difficult burden of 
proving that radiation exposure in service actually caused 
the malady that appeared many years later.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. (1994) rev'g Combee v. 
Principi, 4 Vet. App. 78 (1993).  Additionally, as with any 
disability claimed, he may, without reference to exposure to 
ionizing radiation, establish service connection by showing 
incurrence or aggravation in service or during a presumptive 
period.  38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (1998).

1.  Arteriosclerosis, to include hypertension

The appellant has submitted competent medical evidence of 
current diagnoses of arteriosclerosis and hypertension, thus 
satisfying the first element of a well-grounded claim.  
Although he participated in atmospheric nuclear bomb test 
operations Plumbbob and Hardtack II, and is thus a 
"radiation-exposed" veteran, 38 C.F.R. § 3.309(d)(3)(i), 
(ii)(a), (iii)(N), (Q) (1998), as noted above, the fact of 
his exposure to radiation does not permit the use of the 
statutory presumption to satisfy the incurred-in-service 
element of a well-grounded claim.  The appellant has argued 
that he is entitled to such a presumption, but the regulation 
clearly limits the presumption to the listed diseases.

The Board sympathizes with the appellant's frustration in 
being unable to document the 300 Rem acute radiation exposure 
on which he bases his claim.  However, he should understand 
that even indisputable proof of such exposure would have no 
legal significance in his case before and unless he submitted 
evidence that any amount of radiation could cause the claimed 
diseases.  38 C.F.R. § 3.311(b)(4) (1998).  The assertion 
that his arteriosclerosis and hypertension are linked to 
radiation exposure in service is the appellant's lay medical 
opinion on a matter that requires medical expertise, and it 
cannot well ground a claim for service connection.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Absent the required scientific or medical evidence that 
arteriosclerosis and hypertension are radiogenic, the 
appellant cannot satisfy the nexus requirement of a well-
grounded claim based on exposure to ionizing radiation.  To 
the extent that the claim is based on such exposure, it is 
not well grounded, and VA has no duty to assist the appellant 
to develop facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

As an alternative basis of entitlement, the appellant has 
argued that the Board must consider direct service 
connection, i.e., that arteriosclerosis and hypertension 
began or were aggravated in service.  However, there is no 
evidence of either disorder predating service, existing in 
service, or being 10 percent disabling during the one-year 
presumptive period.  See 38 C.F.R. §§ 3.303(a), 3.306, 3.307, 
3.309(a) (1998).  There is no evidence that either condition 
was noted in service such that the claim could be well 
grounded by showing continuity of symptomatology with a 
condition noted in service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 488.  Without evidence of preexistence and 
aggravation, incurrence in service, 10 percent disablement 
during a presumptive period, or being noted during service, 
there is nothing with which the current diagnoses could be 
shown to have a nexus.  Epps, 126 F.3d at 1468.  The claim 
for service connection for arteriosclerosis including 
hypertension on a direct basis exclusive of exposure to 
radiation is not well grounded, and VA has no duty to assist 
the appellant to develop evidence in support of the claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Irritable bowel syndrome

It appears from the appellant's testimony that he 
distinguishes the condition he claims as irritable bowel 
syndrome or irritated bowel from his service connected 
hemorrhoids, anusitis, and chronic fibrosis.  The evidence of 
record is without a diagnosis of irritable bowel syndrome.  
The appellant's belief that he has irritable bowel syndrome 
is his lay medical opinion, which the Board cannot take as 
evidence of a current diagnosis upon which to well ground his 
claim.  Espiritu, 2 Vet. App. 492.

A claim for a disability that the appellant does not have 
cannot be well grounded.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Absent the claimed disability, the claim is not 
well grounded, and VA has no duty to assist the appellant to 
develop facts pertinent to the claim.  38 U.S.C.A. § 5107(a) 
(1991).  The appellant's lay opinion that the operation he 
had in service was not for hemorrhoids but was for bowel 
irritation is immaterial to his case in light of the lack of 
a current diagnosis.  Incidentally, were there a current 
diagnosis, the analysis applied to the claim for 
arteriosclerosis and hypertension due to exposure to ionizing 
radiation would apply to that part of this claim based on 
exposure to ionizing radiation.

B.  Non-radiation claims

The appellant asserts that he was treated at various military 
medical facilities for various of his claimed disabilities.  
He also alleges his service medical records are incomplete.  
The NPRC has reported that it has none of the appellant's 
records, and that any of his records that were in its 
facility on July 12, 1973, would have been destroyed by fire.  
However, the appellant made claims for VA disability 
compensation when he separated from service, and VA has had 
his service medical records since February 1960.  They 
comprise records of treatment in approximately half of his 93 
months of active duty.  They include records from each of the 
bases at which he reports he was treated.  There is no reason 
to believe the records are materially incomplete, and in 
light of the repeated reports of loss in the NPRC fire were 
the records there at that time, no further search for the 
records appears feasible.

1.  Arthritis of the right hip

The appellant has submitted May 1991 x-ray evidence of 
degenerative changes of the right hip, which satisfies the 
current diagnosis element of a well-grounded claim.  Epps, 
126 F.3d at 1468.  He has submitted no evidence of incurrence 
of arthritis of the right hip in service or during the 
presumptive year following separation.  See 38 C.F.R. 
§ 3.309(a) (1998).  The appellant's September 1998 testimony 
about the discomfort in his hip from his work in service is 
on its face not evidence of incurrence of arthritis in 
service.  Even if his intention was to have the Board infer 
the discomfort was evidence of the onset of arthritis of the 
right hip in service, the testimony amounts to pure lay 
speculation of the medical question of the etiology of 
arthritis diagnosed many years later.  Such lay speculation 
on a medical question is not cognizable evidence on which the 
appellant can well ground his claim.  Espiritu, 2 Vet. App. 
492.  Without evidence of incurrence of arthritis of the 
right hip in service, the question of nexus is moot.

There is no evidence a right hip condition was noted during 
service; therefore the question of continuity of 
symptomatology with a condition noted during service is moot.  
See 38 C.F.R. § 3.303(b) (1998).  Thus there cannot be a 
nexus between the currently diagnosed disorder and 
symptomatology of which there is continuity with a condition 
noted in service.  See Savage, 10 Vet. App. 488.

The claim of entitlement to service connection for arthritis 
of the right hip is not well grounded, and VA has no duty to 
assist the appellant to develop facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Arthritis of the lumbar spine

The appellant has submitted competent medical evidence of 
anterior spondylosis of two lumbar vertebrae and posterior 
spondylosis of another, as well as evidence of a herniated 
lumbar disc.  Spondylosis is "ankylosis of a vertebral 
joint; also a general term for degenerative changes due to 
osteoarthritis."  Dorland's Illustrated Medical Dictionary 
1567 (27th ed. 1988).  Thus, he has satisfied the current 
diagnosis element of a well-grounded claim.  Epps, 126 F.3d 
at 1468.

The service medical record includes complaints of low back 
problems, and there is conflicting evidence whether a certain 
phenomenon near the anterior L-4 vertebra is an old 
epiphysitis, a chip fracture, or a congenital anomaly.  While 
the appellant was in service, he said that he injured his 
back in a fall at age 14.  He subsequently in service gave a 
history of treatment at Brooks AFB for a chip fracture.  He 
testified at his hearing that he did not injure his back in 
the fall at age 14, and that he injured his back in service, 
sustaining a chip fracture.

The evidence of treatment in service and the appellant's 
testimony of a back injury in service are not evidence of 
incurrence of arthritis.  There is no evidence of a diagnosis 
of arthritis in service or during the year following 
separation.  Likewise, the appellant's testimony of lumbar 
injury in service, presumed true for the purpose of 
determining whether the claim is well grounded, Robinette, 8 
Vet. App. 69, is only evidence of injury, not of incurrence 
of arthritis.  The appellant's assessment of his medical 
condition in service and his statement that he sustained a 
chip fracture in service is a medical opinion beyond his 
competence regarding the chip fracture specifically, which is 
not competent evidence of incurrence in service.  Espiritu, 2 
Vet. App. 492.  Alternatively, it is his lay recollection of 
a medical matter, which is at least as attenuated in its 
reliability as is a current repetition by a lay person of the 
essentially contemporaneous medical opinion of a doctor, 
which would not well-ground a claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Whereas evidence of incurrence of 
arthritis in service or during a presumptive period is a 
medical question requiring medical evidence, Grottveit, 5 
Vet. App. 91 (1993), the evidence of treatment for back 
complaints in service without any contemporaneous finding of 
arthritis is not evidence of incurrence in service.  A link 
between past injury and current diagnosis is exactly the 
nexus between present and past that requires medical 
expertise to establish, and medical evidence to well ground 
the claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Notwithstanding the lack of direct evidence of incurrence in 
service, a back condition was clearly noted during service.  
The appellant has testified to having back problems after 
service, and he has explained the lack of treatment records 
by stating he treated himself and did not obtain medical 
treatment.  Presuming his testimony to be truthful for the 
purpose of determining whether his claim is well grounded, 
Robinette, 8 Vet. App. 69, he has proffered evidence of 
continuity of symptomatology, and thus satisfied the second 
element of a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Finally, the appellant must submit competent medical evidence 
of a nexus between his current disability and the continuity 
of symptomatology.  Savage, 10 Vet. App. 488.  Such medical 
opinion is wholly lacking from the record.  Absent evidence 
to satisfy this final element of a well-grounded claim, the 
claim cannot be well grounded.  Id.

The appellant's representative has argued for the Board to 
determine, in the alternative, whether arthritis of the 
lumbar spine was aggravated in service.  See 38 C.F.R. 
§ 3.306 (1998).  The evidence of record regarding the lumbar 
spine requires a fuller discussion on the matter of service 
connection based on aggravation than does the evidence in the 
other claims at issue.

The appellant's testimony that he did not have a pre-existing 
back disorder is antithetical to a claim predicated on 
aggravation.  In this instance, the Board construes it as 
made in the context of the alternative, direct incurrence, 
theory of the claim.

A claim for service connection based on aggravation must of 
necessity include evidence to rebut the presumption that the 
appellant was in sound condition when examined, accepted and 
enrolled for service, except as to condition noted at 
entrance or shown by clear and unmistakable evidence to the 
contrary.  See 38 C.F.R. § 3.304(b) (1998).  However, whether 
evidence is clear and unmistakable goes to the weight of the 
evidence, and evaluation of the weight of evidence awaits 
review of the merits of a claim after it is found well 
grounded.  See Robinette, 8 Vet. App. 69, 76 quoting Justus 
v. Principi, 3 Vet. App. 510, 513 (after reopening a 
previously disallowed claim, the Board determines, as a 
question of fact, both the weight and the credibility of 
evidence accepted a credible to reopen the claim).  The 
appellant's report in service of a back injury at age 14 is 
evidence consistent with the requirement to rebut the 
presumption of soundness.  Whereas it is inappropriate at 
this stage of analysis to determine whether it is clear and 
unmistakable, it will suffice as evidence tending to show 
preexistence.

Although a well-grounded claim based on aggravation may 
inherently require evidence of pre-existence, such evidence 
alone is not sufficient to well ground the claim.  It is 
evidence of aggravation, not evidence or pre-existence that 
is the criterion the Court has determined must be produced to 
well ground the claim.  Epps, 126 F.3d at 1468.  The 
appellant has not submitted evidence of aggravation in 
service.  The evidence of treatment is not such evidence, 
because it is uninformative about whether there was an 
increase in the underlying pathology.  It is an increase in 
the underlying pathology, not a flare-up of symptoms, which 
is the determinative question in claims for service 
connection based on aggravation.  Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  Nothing in his statements or testimony 
indicates that the condition became worse in service.  The 
medical evidence post-dating service is as lacking in 
evidence of a nexus between the current diagnosis and any 
condition incurred or noted in service as it is in the 
context of the claim for disability incurred in service.

3.  Left sacroiliac joint

The appellant has submitted current x-ray evidence of 
arthritis of the left sacroiliac joint, satisfying the first 
element of a well-grounded claim.  Epps, 126 F.3d at 1468

There is no evidence of incurrence or the noting of a left 
sacroiliac condition in service.  The appellant's lay 
statement that his hip bothered him is not a noting of the 
condition, because it requires medical expertise to diagnose 
arthritis.  To be noted during service for the purpose of 
well grounding a claim on 38 C.F.R. § 3.303(b), a condition 
that requires medical expertise to recognize, such as 
arthritis, requires that a physician note it.  Savage, 10 
Vet. App. 488.  The appellant's testimony that he had hip 
discomfort in service is not evidence the condition was noted 
in service, because the appellant lacks the necessary 
expertise to fulfill the noted in service requirement.  Id..  
Absent evidence the condition was noted in service, there is 
nothing with which there could be continuity of 
symptomatology or any subsequent medical opinion of nexus 
between a current diagnosis and such continuity of 
symptomatology.

To the extent that the appellant's representative has 
asserted the theory of entitlement to service connection for 
left sacroiliac arthritis on the basis of aggravation, there 
is no evidence of any disease of or injury to the left 
sacroiliac joint pre-existing service.  Assuming, for the 
sake of argument, that there might have been such a pre-
existing condition, possibly incurred in the fall at age 14, 
there is no evidence of worsening during service.  Indeed, 
there is no evidence at all of the condition during service, 
and the claim is not well grounded on a theory of 
aggravation.

In short, the claim for service connection for arthritis of 
the left sacroiliac joint is not well grounded on any theory 
of entitlement, and VA has no duty to assist the appellant to 
develop facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(1998).

3.  Arthritis of the cervical spine

The appellant has submitted competent medical evidence of a 
current diagnosis of cervical spondylosis, thus satisfying 
the first element of a well-grounded claim for service 
connection.  Epps, 126 F.3d at 1468.  There is evidence of 
cervical radiculitis in service, but no evidence of the 
cause.  There is no evidence of cervical arthritis in service 
or during the presumptive period after service.  Thus, the 
claim cannot be well grounded based on evidence of incurrence 
in service.  Id.  Likewise, there is no evidence of pre-
existence of a cervical arthritis, consequently, a claim 
based on aggravation cannot be well grounded.

In the alternative, if the impression of cervical radiculitis 
in service were deemed evidence of incurrence in service of 
cervical arthritis, the several post-service diagnoses of 
cervical spondylosis do not include any medical opinion of a 
nexus between the current diagnosis and the impression in 
service of cervical radiculitis.  Thus, the final element of 
a well-grounded claim for service connection not based on 
continuity of symptomatology is lacking.

The finding of cervical radiculitis, although not direct 
evidence of incurrence in service, is evidence that a 
cervical condition was noted in service.  However, the 
appellant has not submitted evidence of continuity of 
symptomatology.  The March and April 1981 VA outpatient 
records show his contemporaneous report of onset of neck pain 
two years earlier.  That evidence is adverse to his claim and 
a claim cannot be well-grounded on adverse evidence.  Cf. 
Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence 
adverse to a claim cannot be new and material).  The 
appellant's August 1981 testimony that he was diagnosed with 
cervical arthritis in service is lay testimony about a 
medical diagnosis, which cannot serve as evidence to well 
ground his claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Absent evidence of continuity of symptomatology, there can be 
no evidence of a nexus between a current diagnosis and that 
continuity of symptomatology, and the claim cannot be well 
grounded on that basis.  Savage, 10 Vet. App. 488.

The claim of entitlement to service connection for arthritis 
of the cervical spine is not well grounded, and VA has no 
duty to assist the appellant to develop facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim of entitlement to service connection for 
arteriosclerosis, to include hypertension, claimed as due to 
exposure to ionizing radiation or on a direct basis, is not 
well grounded, and the appeal is denied.

The claim of entitlement to service connection for irritable 
bowel syndrome, claimed as due to exposure to ionizing 
radiation or on a direct basis, is not well grounded, and the 
appeal is denied.

The claims of entitlement to service connection for arthritis 
of the right hip, lumbar spine, left sacroiliac joint, and 
cervical spine are not well grounded, and the appeals are 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

